Crockett, J., dissenting:
The plaintiff was the City Attorney of the City of Sacramento, and, in his official capacity, conducted certain prosecutions for violations of the laws of the State and other prosecutions for violations of city ordinances. Claiming that he was entitled to be paid for these services by the County of Sacramento, under the statutes then in force, he made out his account against the county and presented the same to the Board of Supervisors for allowance. In the account he claimed to be entitled to the sum of four hundred and sixty-one dollars, for prosecutions for violations of the laws of the State, and the remainder of the account was for prosecutions for the violation of city ordinances. The Board of Supervisors, on examining the account, was satisfied that the plaintiff had rendered the services as charged, and that the items of the account were just, but doubted whether, under the law, the account was a county charge; and because of this doubt, and for that reason only, as appears by the record of their proceedings, refused to allow the account. The plaintiff applied to the District Court for a mandamus, to compel the Supervisors to audit and allow the account. On the hearing, the District Court ordered a mandamus to issue, requiring the Supervisors tó audit and allow so much of the account as was for services rendered in conducting prosecutions for violations of State laws, but denied the mandamus as to the remainder of the account. Aeither the plaintiff nor the District Attorney were satisfied with this decision, the former claiming that a mandamus should have issued directing the whole account to be allowed, whilst the District Attorney insists: First—That no part of the account should have been allowed. Second—That if the account was a county charge and justly due, mandamus was not the proper remedy. We shall first consider the latter point. On the former hearing of this cause we held that this was *76not a proper case for mandamus; that it was the province of the Board of Supervisors to audit and allow, or reject the plaintiff’s claim; and that having acted in the premises by rejecting the claim, they could not be compelled by the writ of mandamus to reverse their decision and allow the demand? even though we should be satisfied that the claim was improperly rejected. On further reflection, I am convinced we fell into an error in this respect. Whilst it is perfectly well settled, by an almost unbroken line of decisions, that where an inferior tribunal is authorized to exercise its discretion, whether or not it will perform a given act, or as to the mode or manner of its performance, it cannot be controlled in the exercise of this discretion by means of the writ of mandamus, nevertheless, if it refuses to act at all, and to exercise the discretion with which it is clothed, and if there is no other plain, speedy, and adequate remedy at law, it may be set in motion by this writ, and compelled to act. But there is a large class of cases in which an inferior tribunal acts in a twofold capacity; in one of which it is required to exercise a discretion on a given subject, and after having exercised it, will still have to perform a merely ministerial duty in carrying its decision into effect. In so far as the exercise of its discretion is concerned, it cannot be controlled by mandamus; but after having exercised its discretion in the given case, if there results therefrom a merely ministerial duty, involving the exercise of no discretion, it may be compelled by mandamus to perform it, if the law has provided no other speedy, plain, adequate remedy for such a case. In the case supposed, all that required the exercise of discretion has been performed, and nothing remains to be done except a mere ministerial act; and if the law has provided no other method to compel the performance of this act, the party aggrieved would be wholly without redress unless he could invoke the aid of this writ, the peculiar province of which is to enforce the performance of purely ministerial *77duties. These principles have been repeatedly recognized in this and other Courts. (C. W. & Z. R. R. Co. v. Commissioners of Clinton County, O. St. R. 77, 105; People v. Supervisors of Richmond County, 20 N. Y. 253; Bright v. Supervisors of Oneida, 19 Johns. 259; 3 Mich. 475; People v. Mead, 24 N. Y. 121; Fowler v. Pierce, 2 Cal. 165; McDougall v. Bell, 4 Cal. 177; Thomas v. Armstrong, 7 Cal. 286; People v. Whitman, 6 Cal. 659; McCauley v. Brooks, 16 Cal. 11; Frank v. City & County of San Francisco, 21 Cal. 668; Ex Parte Spring Valley Water Works, 17 Cal. 132; Perry v. Washburne, 20 Cal. 318; People v. Supervisors, etc., 28 Cal. 429; Anderson v. Pennie, 31 Cal. 265.)
In this case the only discretion to be exercised by the Board of Supervisors was in respect to the fact whether or not the plaintiff had rendered the services which he claimed to have performed. Having ascertained this fact, as they did, to their satisfaction, all the rest was a mere matter of law. The statute fixed the compensation for such services, and all that remained for the Board of Superiors was to determine whether the claim was a county charge to be paid out of the County Treasury. It appears the Board decided this question in the negative, and on that ground only refused to allow the claim. If they were mistaken in their view of the law, it was their duty to direct their Clerk to enter an order allowing the claim, so that it might be paid by the County Treasurer. If the performance of mere ministerial duties cannot be enforced by mandamus, simply because the officer or Board charged with their performance misconstrues the law, the writ would be of but little value and would be deprived of one of its most useful functions. Upon that theory, in almost every case, it would be a sufficient answer to the writ for the officer or tribunal to whom it was directed to say that, in his opinion, the law did not authorize or require him to perform the given act; that they had the right to decide the law of the case, and having decided it, *78their action could- not be reviewed by the writ of mandamus. This would he to destroy the efficacy of the writ in a large class of cases which most demand its aid. Aov is there in this case any other plain, speedy, and adequate remedy, inasmuch as there is no. appeal from the order of the Supervisors; and even if a suit in the ordinary form against the county should he deemed a plain, speedy, and adequate remedy, the statute denies this form of redress. (Stats. 1863, p. 503, Sec. 1.)
I deem it unnecessary, in this opinion, to enter into a critical analysis of the several statutes defining the duties and fixing the compensation of the City Attorney of the City -of Sacramento. It will suffice to say on this point that after a careful examination of these statutes, I am satisfied the county is responsible for the compensation of the City Attorney, for services rendered in prosecutions for violations of the laws of the State; but is not liable for services rendered in prosecutions for violations of city ordinances.
I am, therefore, of the opinion that the order of the District Court directing a mandamus to issue to compel payment of the first, and denying it as to the latter class of services, was correct, and ought to he affirmed.